                        UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                            DOCKET NO. 3:18cr311-1


UNITED STATES OF AMERICA                    )
                                            )
       V.                                   )               ORDER
                                            )
ROGER ROGER                                 )


       This matter is before the Court on its own Motion to administratively close the case as to

ROGER ROGER. The defendant appears to remain a fugitive with no activity taking place in

this case in recent times.

       It is therefore, ORDERED that this case be deemed closed for administrative purposes

only, subject to re-opening upon the apprehension or appearance of the defendant.



                                                 Signed: February 16, 2021




      Case 3:18-cr-00311-MOC-DCK Document 239 Filed 02/17/21 Page 1 of 1
